Citation Nr: 9906489	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of right fibula with injury to posterior malleolus of right 
tibia status post repair of subluxing right peroneal tendon, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In the informal hearing presentation, the issue of a total 
rating based on individual unemployability was raised.  As 
the RO has not been provided with the opportunity to evaluate 
this claim, it is referred to them for actions deemed 
appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected right ankle disability is 
manifested by X-ray evidence of traumatic arthritis, 
limitation of motion and subjective complaints of 
instability. 


CONCLUSION OF LAW

An evaluation greater than 20 percent for residuals of 
fracture of right fibula with injury to posterior malleolus 
of right tibia status post repair of subluxing right peroneal 
tendon is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.40, 4.71a, Codes 5262, 5270, 5271, 5272, 
5273, 5274 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Factual Background

Service connection was established for residuals of a right 
ankle fracture by rating decision dated in November 1974.  
The award was based on service medical records revealing a 
right ankle fracture in September 1963.  A noncompensable 
evaluation was assigned because an intercurrent injury to the 
ankle masked the condition and made evaluation impossible.  
The evaluation was appealed to the Board.  By decision dated 
in August 1975, the Board increased the evaluation to 10 
percent.  

An August 1995 treatment note from Robert J. Roman, M.D., 
states that the veteran heard a pop in his ankle two months 
previously.  The impressions after an examination were 
subluxing peroneal tendons of the right ankle and post 
traumatic degenerative arthritis of the right ankle.  In 
August 1995, Dr. Roman performed a Pozo procedure for 
reconstruction of the tendon sheath of the lateral right 
peroneal tendon.  A treatment note dated in late August 
states that the veteran had dorsiflexion to 5 degrees and 
plantar flexion to 20 degrees.  

During a December 1995 VA orthopedic examination, it was 
noted that the veteran wore a plastic molded brace on his 
right ankle.  He walked holding his right lower extremity in 
a somewhat stiff manner and he had slight limp.  There was 
considerable swelling in his ankle.  Tenderness was observed 
over the lateral aspect in the region of the lateral 
malleolus.  The veteran complained of pain on manipulation of 
his ankle.  Dorsiflexion was to less than five degrees and 
plantar flexion was to 10 degrees.  There was slight laxity 
of the lateral supports of the ankle.  The X-ray report noted 
a healed fracture of the lateral malleolus and associated 
degenerative changes of the ankle mortise.  There was a 
fixation screw through the lateral malleolus.  The 
radiologist's impression was post traumatic arthritis of the 
ankle joint.  The examiner diagnosed residuals of fracture of 
the right ankle, postoperative and traumatic arthritis.  

During the May 1997 VA orthopedic examination, it was 
remarked that the veteran wore an elastic brace on his right 
ankle and walked with a mild limp, favoring his right ankle.  
Marked, apparently chronic ecchymosis was present over the 
lateral and medial aspects of the right ankle.  There was 2+ 
nonpitting swelling to the distal lower extremity.  
Dorsiflexion was to 0 degrees and plantar flexion was to 15 
degrees.  He complained of pain on range of motion past 0 and 
15 degrees.  Adduction and abduction of the forefoot were 
very minimal due to ankle pain.  Marked discomfort and 
evidence of lateral instability were noted with stability 
testing in inversion and eversion.  Reference was made to the 
previously discussed 1995 X-ray study.  The examiner found 
post traumatic arthritis of the right ankle with significant 
functional limitations that were not directly related to his 
fracture in 1963.  

An August 1997 statement from Dr. Roman discussed the 
condition of the right ankle.  He opined that the 1963 injury 
to the ankle had resulted in the development of arthritis 
causing stiffness, pain and swelling.  The problems 
associated with the ankle had forced the veteran to take an 
early retirement.

The July 1998 VA orthopedic examination report indicated that 
the examiner had reviewed the claims file, including the 1969 
arthrotomy report by Dr. Langworthy.  At the time of the 
examination the veteran complained of pain after standing or 
walking for 15 minutes or less; swelling, pain shooting up 
the lateral aspect of his calf and of a feeling of 
unsteadiness and that his ankle often rolls on him.  He wore 
an air cast for support and used a cane for walking long 
distances.  On examination the right ankle was mildly 
edematous.  Obvious and marked ecchymosis was observed along 
the anteromedial aspect of the ankle.  The ankle was tender 
to palpation, especially along the lateral aspect.  
Dorsiflexion was to 10 degrees and plantar flexion was to 20 
degrees.  Inversion and eversion were limited.  It was noted 
that 1995 X-rays revealed traumatic arthritis of the ankle 
joint.  A healed fracture of the distal lateral malleolus was 
noted, as well as a fixation screw through the distal lateral 
malleolus.  The diagnosis was residuals of fracture of 
lateral malleolus and traumatic arthritis of the right ankle 
joint.  The examiner opined that it was impossible to say to 
what extent the residuals of the fracture of the lateral 
malleolus contribute to the current symptoms.  It was 
impossible to state to what extent they led to his current 
post traumatic arthritis.  However, the examiner also stated 
that the veteran's statement of having symptoms ever since 
the initial injury in 1963; the operative note from the 
arthrotomy in 1969, which stated that the cartilaginous body 
had a piece of bone attached to it that was loose in the 
joint and that this was probably the result of an old injury, 
did make it at least as likely as not that his current 
symptoms were referable to the initial injury in 1963.

By rating decision dated in September 1998, the diagnosis was 
changed to residuals of fracture of right fibula with injury 
to posterior malleolus of right tibia status post repair of 
subluxing right peroneal tendon and the evaluation was 
increased to the current 20 percent based on the examination 
report.  

Analysis

The veteran's right ankle disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5271.  The diagnoses resulting from the July 1998 VA 
examination were traumatic arthritis of the right ankle and 
residuals of a fracture of the lateral malleolus.  Under Code 
5271, a 20 percent rating is warranted when there is marked 
limitation of motion.  Normal range of motion for the ankle 
is 20 degrees dorsiflexion and 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II.  During the July 1998 VA 
examination, the ankle had 10 degrees dorsiflexion and 20 
degrees plantar flexion.  The current 20 percent rating is 
the maximum provided for under Code 5271.

A 40 percent evaluation is awarded for ankylosis of the ankle 
if in plantar flexion at more than 40°, or in dorsiflexion at 
more than 10° or with abduction, adduction, inversion or 
eversion deformity.  A 30 percent evaluation is warranted if 
there is ankylosis in plantar flexion, between 30° and 40°, 
or in dorsiflexion between 0° and 10°.  In plantar flexion, 
less than 30,° warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  In the instant case, there is 
no medical evidence of ankylosis in plantar flexion so as to 
allow consideration under this Code.

Malunion of the tibia and fibula with moderate knee or ankle 
disability merits a 20 percent rating.  When there is 
malunion of the tibia and fibula with marked knee or ankle 
disability, a 30 percent rating is warranted.  Finally, if 
there is nonunion of the tibia and fibula with loose motion 
requiring a brace, a 40 percent rating is in order.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.

During the July 1998 VA examination, the veteran had 
subjective complaints of an unsteady feeling and a feeling 
that his ankle would roll on him.  The examination report is 
negative for medical evidence of instability of the veteran's 
right ankle joint.  The X-ray reports are negative for 
evidence of malunion of the tibia or fibula.  Without 
objective medical evidence of malunion and instability, an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5262.

Where a disability rating is based on limitation of motion, 
the Board must also consider any functional loss the veteran 
may have sustained by virtue of weakness or pain on motion as 
described in C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995). 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

In this case, however, while the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of pain in the extremes of movement, the pathology 
and objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  


ORDER

Entitlement to an increased evaluation for residuals of 
fracture of right fibula with injury to posterior malleolus 
of right tibia status post repair of subluxing right peroneal 
tendon is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals
(Continued on next page)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -


